Title: To George Washington from Major General Israel Putnam, 13 July 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kills [N.Y.] July 13th 1777

Just received Information from one Charles Miel who has been down below fort Lee to make Observation on the Enemy’s movements, That a Sloop of 14 Guns & the row Galley ly off Col: Philip’s, the rest of the Ships are by Staten Island That the Inhabitants told him a fleet was gone up the East river and Some large Ships out at the Hook; which induces me to beleive, if the Information is Just, that the Enemy design an Expedition Eastward. Shall pay the utmost attention to the motions of the Enemy & the Safety of this post; have Sent major Burr Eastward to Stanford & Faerfield agreable to your Excellency’s orders—there is but a tun & a half of powder at Fish Kills, and not a Sufficiency of Catridges here—I have Sent to Springfield for 4 Tun of powder and a quantity of Catridges, understand they are not to be had there.
Col. Bigalow is not arrived nor any of his men Should be glad to

know, Wheither, he is to go Northward or Come here. With the highest esteem & respect Am your Excellencys Obedient humble Servant

Israel Putnam

